Citation Nr: 1241956	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-06 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  This matter is before the Board of Veteran's Appeals (Board) on appeal from an April 2005 rating decision of the Philadelphia, Pennsylvania RO.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2009, the matter of whether new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury was remanded for additional development; in August 2011, the matter was reopened and remanded based on de novo review for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

In the August 2011 remand, the Board instructed that the RO should review the record and arrange for any further development warranted, to specifically include a VA examination to determine the nature and likely etiology of the Veteran's right foot disability, specifically whether it is related to injury in service.

On September 2011 VA podiatry examination, the examiner noted that the Veteran had a sprained lateral right ankle diagnosed in September 1972.  The examiner noted that the Veteran suffered a right ankle inversion sprain at that time while doing a physical training test in Advanced Infantry Training but never sought treatment and had occasional pain during his service.  The diagnosis on examination was mild degenerative changes at the first metatarsophalangeal joint of the right foot as shown on X-ray, with a normal right ankle series.  The examiner stated that the claims file and service treatment records (STRs) were reviewed, and the Veteran's entrance examination and records do not indicate any problems associated with his feet.  No further opinion was offered regarding the nature and likely etiology of any current right foot disability, including any nexus to injury in service.

The Board finds the September 2011 VA examination to be inadequate, primarily, because the report does not include an opinion with explanation of rationale, but also because the examiner does not cite to a full and accurate history regarding the Veteran's right foot in service or since his separation from service.  As the Board noted in the August 2011 remand, the Veteran's STRs show complaints of pain along the bottom of the right heel in January 1973, for which he was advised to use soft padding on the bottom of his shoes, and in February 1973 he was given salicylic acid plaster to treat a callous on his heel.  The September 2011 VA examiner made no mention of the Veteran's complaints of right heel pain in service, or of the post-service findings regarding the right foot (tendonitis in the right foot in November 2003, and complaints of tenderness and/or pain in the calcaneus area of the right foot from October 2008 to January 2009).  The Board's August 2011 decision reopening the claim specifically cited to these complaints and findings in service and postservice, and they have not been addressed.

The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the September 2011 VA examiner gave no opinion with any explanation of rationale, and cited an incomplete pertinent medical history, the examination is inadequate and development for an adequate examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an appropriate examination of the Veteran (preferably by a podiatrist) to determine the nature and likely etiology of his current right foot disability.  The examiner should review the claims file (to include this remand), examine the Veteran, and provide an opinion that responds to the following:

(a) Please identify (by clinical diagnosis/diagnoses) each foot disability entity found.  The examiner must specifically address whether or not during the pendency of this claim (since September 2003) any disability relating to the Veteran's right heel complaints in January and February 2003 is shown.  The examiner must account the November 2003 finding of tendonitis and the October 2008 to January 2009 complaints of right foot calcaneus area tenderness and pain.  

(b) As to each diagnosed right foot disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in or caused by) the Veteran's active duty service, including any complaints/findings/injury therein?

The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

2.  The RO should then review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

